TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 9, 2014



                                      NO. 03-12-00745-CV


Texas Health & Human Services Commission; and Kyle Janek, in his Official Capacity as
Executive Commissioner of the Texas Health & Human Services Commission, Appellants

                                                 v.

Planned Parenthood of Greater Texas Family Planning and Preventative Health Services,
Inc.; Planned Parenthood Association of Hidalgo County Texas, Inc.; Planned Parenthood
      Association of Lubbock, Inc.; Planned Parenthood Association of Cameron and
   Willacy Counties; Family Planning Associates of San Antonio; Planned Parenthood
         Gulf Coast, Inc.; and Planned Parenthood of West Texas, Inc., Appellees




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
            VACATED AND DISMISSED FOR WANT OF JURISDICTION –
                      OPINION BY JUSTICE PEMBERTON


This is an appeal from the order signed by the district court on November 9, 2012. Having

reviewed the record, it appears that this cause is moot. Therefore, the Court vacates the district

court’s order and dismisses the cause for want of jurisdiction. The appellants shall pay all costs

relating to this appeal, both in this Court and the court below.